UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7260



ANTHONY DYE,

                                              Plaintiff - Appellant,

          versus


JON E. OZMINT, Commissioner; SOUTH CAROLINA
DEPARTMENT OF CORRECTIONS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. David C. Norton, District Judge. (CA-
03-2109-18BJ)


Submitted:   October 15, 2003          Decided:     November 25, 2003


Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Dye, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Anthony Dye appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his 42 U.S.C.

§ 1983 (2000) complaint without prejudice for failure to exhaust

administrative remedies.      The district court properly required

exhaustion of administrative remedies under 42 U.S.C. § 1997e(a)

(2000). Because Dye did not demonstrate to the district court that

he had exhausted administrative remedies or that such remedies were

not   available,   the   court’s   dismissal   of   the   action   without

prejudice was not an abuse of discretion.           Accordingly, we deny

Dye’s motion for preparation of transcripts, deny Dye’s motion for

appointment of counsel, and affirm the district court’s order.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                   AFFIRMED




                                    2